              Case 1:19-cv-01296-PKC Document 42 Filed 07/23/19 Page 1 of 1

   ANDERSON KILL P.C.
                                                      Attorneys and Counselors at Law
   1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
   TELEPHONE: 212-278-1000  FAX: 212-278-1733
   www.andersonkill.com
                                                                                            Jeremy E. Deutsch
                                                                                    Jdeutsch@andersonkill.com
                                                                                                212-278-1172



   Via ECF and Facsimile (212-805-7949)                                                    July 22, 2019

   The Honorable P. Kevin Castel
   United States District Judge
   Southern District of New York
   500 Pearl Street, Courtroom 11D
   New York, NY 10007

                     Re:   In the Matter of the Arbitration between Jolen, Inc.,
                           Petitioner and Kundan Rice Mills, Ltd. and Kundan Care
                           Products, Ltd., Case No. 1:19-cv-01296-PKC

   Dear Judge Castel:

           We represent Petitioner Jolen, Inc. (“Jolen”) in the above-referenced action and write to
   respectfully request leave of Court to withdraw Peter A. Halprin, Esq., from this matter as
   counsel. As of August 1, 2019, Mr. Halprin will no longer be affiliated with Anderson Kill P.C.

            I, along with Christopher Cangiano, Esq., remain as counsel to Jolen.

           Accordingly, I respectfully request to withdraw Mr. Halprin as counsel in this action and
   that the official court docket and CM/ECF distribution be amended to reflect this change
   removing phalprin@andersonkill.com from electronic notification in this matter.

            We thank the Court for its attention to this matter.

                                                          Respectfully submitted,




                                                          /s/ Jeremy E. Deutsch




New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA
